DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, without traverse, of the invention of Group II (claims 22, 24-30, and 33), in the reply filed on January 24, 2022, by Guy R. Watkins, is acknowledged.

Claims
The response submitted on January 24, 2022 has been entered.
Claims 7-15, 22, 24-30, 33, and 38-39 are pending. 
Claims 7-15 and 38-39 are withdrawn from consideration for being directed to non-elected invention(s).  
Claims 22, 24-30, and 33 are examined in this Office action. 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 06/25/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
Instant SEQ ID NO:7 is a 287-amino acids-long polypeptide from Oryza sativa (rice), which is 100% identical to the transcription factor GHD7 [Oryza sativa Japonica Group], with a NCBI/GenBank accession number XP_015646270 (version XP_015646270.1), published 07 August 2018; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:7 AND XP_015646270

    PNG
    media_image1.png
    346
    695
    media_image1.png
    Greyscale


Claim Objections
Claim 22 is objected to for reciting in line 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of claim 22.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 24, 26, and 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of an altered expression of a specific polynucleotide/polypeptide with the regulation of flowering time in a plant. 
	The claims are drawn to methods of “altering”, “increasing”, or “reducing” the expression or function of a polynucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:7, which apply the natural principle of a correlation between the naturally occurring rice (Oryza sativa) polynucleotides and polypeptides, and particular plant flowering phenotype. 
	The claims read on naturally occurring phenomena and compositions. Instant SEQ ID NO:7 is 100% identical to the rice transcription factor GHD7; see supra, Claim Interpretation. The steps of “altering”, “increasing”, or “reducing” the expression or function of a polynucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at 
	For example, it is known in the art that naturally occurring photoperiodic flowering
is enhanced (i.e., regulated, altered) by Ghd7 genes under low temperature conditions in rice (Nagalla et al., 2021, High Ambient Temperatures Inhibit Ghd7-Mediated Flowering Repression in Rice, Plant & Cell Physiology 62: 1745-1759). The rising of ambient temperatures in early summer likely contributes to the inhibition of Ghd7 repressor activity, resulting in the appropriate floral induction of rice in temperate climates (Abstract, for example). See also Fig. 2 on page 1478, depicting diurnal expression of the flowering-time gene Ghd7 (both naturally occurring increase and decrease in expression). 
	The claims thus read on naturally occurring processes and rice plants comprising naturally occurring polynucleotide sequences and their encoded polypeptides present naturally in rice. These products are found in nature and thus are unpatentable to the applicants. The polynucleotide sequences as claimed have the same characteristics as those found naturally in the genome or as cellular precursors thereof and therefore do not constitute patentable subject matter. The property of altering and regulating flowering time in rice is inherent to the claimed 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring process(es), cells, and organisms, with naturally occurring polynucleotide(s) and polypeptide(s) . The claimed nucleic acids, proteins, and plant(s) have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods and products are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “The 2019 Revised Patent Subject Matter Eligibility Guidance”, issued January 7, 2019, available from the USPTO website at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Written Description
Claims 22, 24-30, and 33 are rejected under 35 U.S.C. § 112 (a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to a method of regulating flowering time in plant comprising altering the expression or function of a polynucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:7 in a plant; wherein the expression or the function of the polynucleotide is altered by a step selected from the group consisting of: (a) increasing the expression of the polynucleotide by expressing in the plant a recombinant DNA construct comprising the polynucleotide operably linked to at least one regulatory element; (b) increasing the expression of the polynucleotide by introducing a targeted mutation in a regulatory element at a genomic locus comprising the polynucleotide; (c) reducing the function of an endogenous polynucleotide encoding the polypeptide having an 
	The Specification describes the creation of a rice population with an activation-tagging construct (Example 1, page 38), and the observation of a flowering trait in the rice activation-tagged population (Example 2, pages 39-41). 
	Applicants describe the flowering trait validation of ATL rice plants (Example 3, pages 41-44), and the identification of activation-tagged genes (Example 4, pages 44-45). 
Applicants describe the cloning and of a rice flowering time-regulating gene, and the construction of an over-expression vector (Example 5, page 45). The identified flowering time-regulating gene was OsCMP1, LOC_Os7g15570 (Id.). The coding sequence of OsCMP1 is provided as SEQ ID NO:6, and the encoded amino acid sequence of the OsCMP1 protein is shown in SEQ ID NO:7 (Id.). 
Applicants describe the generation of transgenic rice plants with increased OsCMP1 gene expression (Example 6, pages 45-46). Applicants describe the observation of flowering traits in OsCMP1--overexpressing rice plants (Example 7, pages 46-47), and they describe the flowering trait validation of OsCMP1--overexpressing rice plants (Example 8, pages 47-48).  
Applicants describe the design of sgRNA sequences (Example 9, pages 48-49), and they describe the construction of CRISPR-Cas constructs for the OsCMP1 gene (Example 10, pages 49-50). Applicants describe transformation to obtain genome edited rice (Example 11, page 50), and they describe modification of the OsCMP1 gene in rice plants (Example 12, pages 50-51). Applicants describe flowering trait observation in OsCMP1 modified rice plants (Example 13, pages 51-67).  
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	With the exception of transgenic rice plants, Applicants have failed to reduce to practice the claimed invention in any other plant. BLASTing® instant SEQ ID NO:7 in the GenBank reveals that only plants from the genus Oryza have polypeptide sequences having at least 90% sequence identity to SEQ ID NO:7; they are either characterized as Ghd7, or are uncharacterized/ unknown/hypothetical proteins; see below. The structure-function relationship of these proteins in any plants other than rice is unknown and is unpredictable. These proteins may or may not confer altered flowering in all possible plants; and most of which were not in Applicants’ 


    PNG
    media_image2.png
    500
    1215
    media_image2.png
    Greyscale


	Applicants have not reduced to practice a representative number of the broadly claimed genera of all possible plants with regulated flowering time. The Applicants fail to describe structural or functional features common to the genera of broadly claimed polynucleotides and claimed polypeptides allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible molecules are causally related to the recited regulated flowering time, and in all possible plants. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the method steps or structures that would link the increased and/or decreased expression and/or function of a polynucleotide encoding a polypeptide at least 90% identical to SEQ ID NO:7, in all possible plants, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. 
	Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Claims 22 and 24-27 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over LA ROSA (La Rosa et al., United States Patent Application Publication No. 2004/0123343 A1, published June 24, 2004).

	LA ROSA teaches rice nucleic acid molecules and uses thereof for plant improvement (entire document; see Title, Abstract, for example). The disclosed polynucleotides and polypeptides find use in production of transgenic plants to produce plants having improved properties (Id.; see Abstract). 
	LA ROSA teaches that the polynucleotides of the invention find particular use in generation of transgenic plants to provide for increased or decreased expression (i.e., altered expression) of the polypeptides encoded by the provided cDNA polynucleotides (page 2, Id.; page 4, paragraph 0041).
	LA ROSA teaches a polypeptide sequence encoded by the polynucleotides of the invention, and refers to it as SEQ ID NO:185646 (ANM71645). This sequence is 100% identical to instantly claimed SEQ ID NO:7 (see alignment below: Qy = instant SEQ ID NO:7; Db = LA ROSA's SEQ ID NO:185646).

ALIGNMENT OF INSTANT SEQ ID NO:7 AND SEQ ID NO:185646 FROM LA ROSA
RESULT 1
ANM71645
ID   ANM71645 standard; protein; 287 AA.
XX
AC   ANM71645;
XX
DT   28-DEC-2007  (first entry)
XX
DE   Oryza sativa amino acid sequence SEQ ID NO 185646.
XX
KW   recombinant DNA; transgenic plant; crop improvement; Gene therapy;
KW   disease-resistance; stress tolerance.
XX
OS   Oryza sativa.
XX
CC PN   US2004123343-A1.
XX
CC PD   24-JUN-2004.
XX
CC PF   14-MAY-2003; 2003US-00437963.
XX
PR   19-APR-2000; 2000US-0197872P.
PR   18-APR-2001; 2001US-00837604.
XX
CC PA   (LROS/) LA ROSA T J.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (CAOY/) CAO Y.
CC PA   (WUWW/) WU W.
CC PA   (BOUK/) BOUKHAROV A A.
CC PA   (BARB/) BARBAZUK B W.
XX
CC PI   La Rosa TJ,  Kovalic DK,  Zhou Y,  Cao Y,  Wu W,  Boukharov AA;
CC PI   Barbazuk BW;
XX
DR   WPI; 2004-479809/45.
DR   N-PSDB; ANL69161.
XX
CC PT   New recombinant DNA construct, useful for producing transgenic plants to 
CC PT   produce plants having improved properties e.g. disease resistance, growth
CC PT   rate, and stress tolerance.

CC PS   Claim 2; SEQ ID NO 185646; 14pp; English.
XX
CC   The invention relates to a recombinant DNA construct comprising a 
CC   polynucleotide comprising a nucleic acid sequence selected from the 
CC   102483 sequences of SEQ ID NO: 1-102483 (ANK85998-ANL88481) or a 
CC   polynucleotide encoding a polypeptide having an amino acid sequence 
CC   selected from the 102483 sequences of SEQ ID NO: 102484-204966 (ANL88482-
CC   ANM90965). Also described: (1) a method of producing a plant having an 
CC   improved property comprising transforming a plant with a recombinant 
CC   construct comprising a promoter region functional in a plant cell 
CC   operably joined to a polynucleotide comprising coding sequence for a 
CC   polypeptide associated with the property, and growing the transformed 
CC   plant, where the polypeptide is a polypeptide useful for improving plant 
CC   cold tolerance, for manipulating growth rate in plant cells by 
CC   modification of the cell cycle pathway, for improving plant drought 
CC   tolerance, for providing increased resistance to plant disease, for 
CC   galactomannan production, for production of plant growth regulators, for 
CC   improving plant heat tolerance, for improving plant tolerance to 
CC   herbicides, for increasing the rate of homologous recombination in 
CC   plants, for lignin production, for improving plant tolerance to extreme 
CC   osmotic conditions, for improving plant tolerance to pathogens or pests, 
CC   for yield improvement by modification of photosynthesis, for modifying 
CC   seed oil yield and/or content, for modifying seed protein yield and/or 
CC   content, encoding a plant transcription factor, for yield improvement by 
CC   modification of carbohydrate use and/or uptake, for yield improvement by 
CC   modification of nitrogen use and/or uptake, for yield improvement by 
CC   modification of phosphorus use and/or uptake, or for yield improvement by
CC   providing improved plant growth and development under at least one stress
CC   condition; (2) fragments of the polynucleotides above for use as probes 
CC   or molecular markers; (3) homologs of the polynucleotide and polypeptides
CC   ; (4) isolated and purified polynucleotides comprising DNA sequences; (5)
CC   polypeptides encoded by the polynucleotides; (6) a method of modifying 
CC   plant protein activity; and (7) a transformed organism particularly crop 
CC   plant comprising a recombinant DNA construct defined above. The 
CC   polynucleotides and encoded polypeptides are useful for producing 
CC   transgenic plants to produce plants having improved properties (e.g., 
CC   disease resistance, growth rate, and stress tolerance). The 
CC   polynucleotides and polypeptides are useful in recombinant DNA 
CC   constructs, in physical arrays of molecules, as plant breeding markers, 
CC   and in computer based storage and analysis systems. The present sequence 
CC   represents a specifically claimed rice (Oryza sativa) amino acid sequence
CC   from the present invention.
XX
SQ   Sequence 287 AA;

  Query Match             100.0%;  Score 1558;  DB 6;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  287;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGMANEESPNYQVKKGGRIPPPRSSLIYPFMSMGPAAGEGCGLCGADGGGCCSRHRHDDD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGMANEESPNYQVKKGGRIPPPRSSLIYPFMSMGPAAGEGCGLCGADGGGCCSRHRHDDD 60

Qy         61 GFPFVFPPSACQGIGAPAPPVHEFQFFGNDGGGDDGESVAWLFDDYPPPSPVAAAAGMHH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFPFVFPPSACQGIGAPAPPVHEFQFFGNDGGGDDGESVAWLFDDYPPPSPVAAAAGMHH 120

Qy        121 RQPPYDGVVAPPSLFRRNTGAGGLTFDVSLGERPDLDAGLGLGGGGGRHAEAAASATIMS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RQPPYDGVVAPPSLFRRNTGAGGLTFDVSLGERPDLDAGLGLGGGGGRHAEAAASATIMS 180

Qy        181 YCGSTFTDAASSMPKEMVAAMADDGESLNPNTVVGAMVEREAKLMRYKEKRKKRCYEKQI 240

Db        181 YCGSTFTDAASSMPKEMVAAMADDGESLNPNTVVGAMVEREAKLMRYKEKRKKRCYEKQI 240

Qy        241 RYASRKAYAEMRPRVRGRFAKEPDQEAVAPPSTYVDPSRLELGQWFR 287
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RYASRKAYAEMRPRVRGRFAKEPDQEAVAPPSTYVDPSRLELGQWFR 287



	LA ROSA teaches and claims (claim 1 of LA ROSA, for example) recombinant DNA constructs (page 6, paragraph 0065), and the use of a variety of promoters in the DNA constructs (page 7, paragraph 0068). 
	LA ROSA specifically teaches and claims (claim 2 of LA ROSA, for example) a recombinant DNA construct comprising a polynucleotide that encodes the polypeptide set forth in SEQ ID NO:185646. 
	LA ROSA teaches plant transformation methods and transgenic plants, which plants comprise the constructs comprising the polynucleotide that encodes the polypeptide set forth in SEQ ID NO:185646 (page 8, paragraphs 0077-0081). LA ROSA teaches the transformation of various plants including rice, for example (paragraph 0066, bridging pages 6-7).
	LA ROSA teaches and claims (claim 3 of LA ROSA, for example) a method of producing a plant having an improved property, wherein said method comprises transforming a plant with a recombinant construct comprising a promoter region functional in a plant cell operably joined to a polynucleotide comprising coding sequence for a polypeptide useful for yield improvement by providing improved plant growth and development, wherein said polypeptide comprises SEQ ID NO:185646.
	LA ROSA also teaches that, with respect to nucleotide sequences, degeneracy of the genetic code provides the possibility to substitute at least one base of the protein encoding sequence of a gene with a different base without causing the amino acid sequence of the polypeptide produced from the gene to be changed (page 3, paragraph 0032).

identifying the protein products of the introduced genes or evaluating the phenotypic changes brought about by their expression (page 8, paragraph 0081). 
	LA ROSA teaches enhanced polypeptide production from the resulting mRNA transcripts, using various leader sequences. Such sequences may be derived from the promoter
selected to express the gene or can be specifically modified to increase translation of the mRNA (page 7, paragraph 0070). 
	LA ROSA teaches that reduced protein activity (of the polypeptide set forth in SEQ ID NO:185646) can be achieved by a variety of mechanisms including antisense RNA, mutation or knockout (page 3, paragraph 0029). A mutation in the gene encoding a protein (of the polypeptide set forth in SEQ ID NO:185646) may reduce the level of expressed protein and/or interfere with the function of expressed protein to cause reduced protein activity (Id.). 
	Conferring regulation of the flowering time in plants is inherent property of the compositions (polynucleotides, polypeptides, and plants) taught by LA ROSA, because they contained all the structural elements recited in the instant claims.  
	Accordingly, LA ROSA anticipated the claimed invention.
	In the alternative, it is possible that LA ROSA does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by LA ROSA, and to transform a rice plant with the polynucleotide sequence that encodes the polypeptide set forth in SEQ ID NO:185646 and regulate its expression, and this 
	In the instant case, the prior art teaches a method with the exact same method step of introducing a nucleic acid encoding the identical protein into a plant. Although it is possible that the nucleic acid could have been incorporated into a location in the genome that expresses at very low levels or is silenced, it is more likely that the nucleic acid would have been incorporated into a location in the genome that allows for a substantial level of expression (i.e., over-expression); this is axiomatic in plant genetic engineering. In the event that a population of transformants would have been generated that included a variety of different levels of expression due to position effects, it would have been obvious to the ordinary artisan to screen for plants having adequate expression levels, which would have necessarily resulted in plants having regulate flowering properties. 
	Bioinformatic analysis, DNA isolation and identification, in silico, cDNA, and genomic library screening, recombinant DNA technology, the use of desired expression regulatory sequences, rice transformation, and rice flowering assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28-30 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over LA ROSA (La Rosa et al., United States Patent Application Publication No. 2004/0123343 A1, published June 24, 2004) in view of ZHANG (Zhang et al., United States Patent No. 8,697,359, granted April 15, 2014; which claims priority to 61/736,527 filed on 12/12/2012). 
The claims are drawn to a method of regulating flowering time in plant comprising altering the expression or function of a polynucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO:7 in a plant; wherein the expression or the function of the polynucleotide is altered by a step selected from the group consisting of: (a) increasing the expression of the polynucleotide by expressing in the plant a recombinant DNA construct comprising the polynucleotide operably linked to at least one regulatory element; (b) increasing the expression of the polynucleotide by introducing a targeted mutation in a regulatory element at a genomic locus comprising the polynucleotide; (c) reducing the function of an endogenous polynucleotide encoding the polypeptide having an amino acid sequence of at least 90% sequence identity compared to SEQ ID NO:7; and (d) decreasing the expression of the polynucleotide by introducing into the plant a suppression DNA construct that comprises a suppression element that reduces the expression of an endogenous polynucleotide encoding the polypeptide having an amino acid sequence of at least 90% identity to SEQ ID NO:7; wherein the increased expression of the polynucleotide in the plant delays flowering time; wherein reducing the expression or the function of the polynucleotide in the plant promotes 
	LA ROSA teaches rice nucleic acid molecules and uses thereof for plant improvement (entire document; see Title, Abstract, for example). The disclosed polynucleotides and polypeptides find use in production of transgenic plants to produce plants having improved properties (Id.; see Abstract). 
	LA ROSA teaches that the polynucleotides of the invention find particular use in generation of transgenic plants to provide for increased or decreased expression (i.e., altered expression) of the polypeptides encoded by the provided cDNA polynucleotides (page 2, paragraph 0020). The polynucleotides of the invention may be used to provide plants having improved growth and development, and ultimately increased yield (Id.; page 4, paragraph 0041).
	LA ROSA teaches a polypeptide sequence encoded by the polynucleotides of the invention, and refers to it as SEQ ID NO:185646 (ANM71645). This sequence is 100% identical to instantly claimed SEQ ID NO:7 (see alignment below: Qy = instant SEQ ID NO:7; Db = LA ROSA's SEQ ID NO:185646).

ALIGNMENT OF INSTANT SEQ ID NO:7 AND SEQ ID NO:185646 FROM LA ROSA
RESULT 1
ANM71645
ID   ANM71645 standard; protein; 287 AA.
XX
AC   ANM71645;
XX
DT   28-DEC-2007  (first entry)
XX
DE   Oryza sativa amino acid sequence SEQ ID NO 185646.

KW   recombinant DNA; transgenic plant; crop improvement; Gene therapy;
KW   disease-resistance; stress tolerance.
XX
OS   Oryza sativa.
XX
CC PN   US2004123343-A1.
XX
CC PD   24-JUN-2004.
XX
CC PF   14-MAY-2003; 2003US-00437963.
XX
PR   19-APR-2000; 2000US-0197872P.
PR   18-APR-2001; 2001US-00837604.
XX
CC PA   (LROS/) LA ROSA T J.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (CAOY/) CAO Y.
CC PA   (WUWW/) WU W.
CC PA   (BOUK/) BOUKHAROV A A.
CC PA   (BARB/) BARBAZUK B W.
XX
CC PI   La Rosa TJ,  Kovalic DK,  Zhou Y,  Cao Y,  Wu W,  Boukharov AA;
CC PI   Barbazuk BW;
XX
DR   WPI; 2004-479809/45.
DR   N-PSDB; ANL69161.
XX
CC PT   New recombinant DNA construct, useful for producing transgenic plants to 
CC PT   produce plants having improved properties e.g. disease resistance, growth
CC PT   rate, and stress tolerance.
XX
CC PS   Claim 2; SEQ ID NO 185646; 14pp; English.
XX
CC   The invention relates to a recombinant DNA construct comprising a 
CC   polynucleotide comprising a nucleic acid sequence selected from the 
CC   102483 sequences of SEQ ID NO: 1-102483 (ANK85998-ANL88481) or a 
CC   polynucleotide encoding a polypeptide having an amino acid sequence 
CC   selected from the 102483 sequences of SEQ ID NO: 102484-204966 (ANL88482-
CC   ANM90965). Also described: (1) a method of producing a plant having an 
CC   improved property comprising transforming a plant with a recombinant 
CC   construct comprising a promoter region functional in a plant cell 
CC   operably joined to a polynucleotide comprising coding sequence for a 
CC   polypeptide associated with the property, and growing the transformed 
CC   plant, where the polypeptide is a polypeptide useful for improving plant 
CC   cold tolerance, for manipulating growth rate in plant cells by 
CC   modification of the cell cycle pathway, for improving plant drought 
CC   tolerance, for providing increased resistance to plant disease, for 
CC   galactomannan production, for production of plant growth regulators, for 
CC   improving plant heat tolerance, for improving plant tolerance to 
CC   herbicides, for increasing the rate of homologous recombination in 
CC   plants, for lignin production, for improving plant tolerance to extreme 
CC   osmotic conditions, for improving plant tolerance to pathogens or pests, 
CC   for yield improvement by modification of photosynthesis, for modifying 
CC   seed oil yield and/or content, for modifying seed protein yield and/or 
CC   content, encoding a plant transcription factor, for yield improvement by 
CC   modification of carbohydrate use and/or uptake, for yield improvement by 
CC   modification of nitrogen use and/or uptake, for yield improvement by 
CC   modification of phosphorus use and/or uptake, or for yield improvement by
CC   providing improved plant growth and development under at least one stress
CC   condition; (2) fragments of the polynucleotides above for use as probes 
CC   or molecular markers; (3) homologs of the polynucleotide and polypeptides

CC   polypeptides encoded by the polynucleotides; (6) a method of modifying 
CC   plant protein activity; and (7) a transformed organism particularly crop 
CC   plant comprising a recombinant DNA construct defined above. The 
CC   polynucleotides and encoded polypeptides are useful for producing 
CC   transgenic plants to produce plants having improved properties (e.g., 
CC   disease resistance, growth rate, and stress tolerance). The 
CC   polynucleotides and polypeptides are useful in recombinant DNA 
CC   constructs, in physical arrays of molecules, as plant breeding markers, 
CC   and in computer based storage and analysis systems. The present sequence 
CC   represents a specifically claimed rice (Oryza sativa) amino acid sequence
CC   from the present invention.
XX
SQ   Sequence 287 AA;

  Query Match             100.0%;  Score 1558;  DB 6;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  287;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGMANEESPNYQVKKGGRIPPPRSSLIYPFMSMGPAAGEGCGLCGADGGGCCSRHRHDDD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGMANEESPNYQVKKGGRIPPPRSSLIYPFMSMGPAAGEGCGLCGADGGGCCSRHRHDDD 60

Qy         61 GFPFVFPPSACQGIGAPAPPVHEFQFFGNDGGGDDGESVAWLFDDYPPPSPVAAAAGMHH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GFPFVFPPSACQGIGAPAPPVHEFQFFGNDGGGDDGESVAWLFDDYPPPSPVAAAAGMHH 120

Qy        121 RQPPYDGVVAPPSLFRRNTGAGGLTFDVSLGERPDLDAGLGLGGGGGRHAEAAASATIMS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RQPPYDGVVAPPSLFRRNTGAGGLTFDVSLGERPDLDAGLGLGGGGGRHAEAAASATIMS 180

Qy        181 YCGSTFTDAASSMPKEMVAAMADDGESLNPNTVVGAMVEREAKLMRYKEKRKKRCYEKQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YCGSTFTDAASSMPKEMVAAMADDGESLNPNTVVGAMVEREAKLMRYKEKRKKRCYEKQI 240

Qy        241 RYASRKAYAEMRPRVRGRFAKEPDQEAVAPPSTYVDPSRLELGQWFR 287
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RYASRKAYAEMRPRVRGRFAKEPDQEAVAPPSTYVDPSRLELGQWFR 287



	LA ROSA teaches and claims (claim 1 of LA ROSA, for example) recombinant DNA constructs (page 6, paragraph 0065), and the use of a variety of promoters in the DNA constructs (page 7, paragraph 0068). 
	LA ROSA specifically teaches and claims (claim 2 of LA ROSA, for example) a recombinant DNA construct comprising a polynucleotide that encodes the polypeptide set forth in SEQ ID NO:185646. 
	LA ROSA teaches plant transformation methods and transgenic plants, which plants comprise the constructs comprising the polynucleotide that encodes the polypeptide set forth in 
	LA ROSA teaches and claims (claim 3 of LA ROSA, for example) a method of producing a plant having an improved property, wherein said method comprises transforming a plant with a recombinant construct comprising a promoter region functional in a plant cell operably joined to a polynucleotide comprising coding sequence for a polypeptide useful for yield improvement by providing improved plant growth and development, wherein said polypeptide comprises SEQ ID NO:185646. 
	LA ROSA also teaches that, with respect to nucleotide sequences, degeneracy of the genetic code provides the possibility to substitute at least one base of the protein encoding sequence of a gene with a different base without causing the amino acid sequence of the polypeptide produced from the gene to be changed (page 3, paragraph 0032).
	LA ROSA teaches that expression of polypeptides of the invention in plant cells (including the polypeptide set forth in SEQ ID NO:185646) may be evaluated by specifically
identifying the protein products of the introduced genes or evaluating the phenotypic changes brought about by their expression (page 8, paragraph 0081). 
	LA ROSA teaches enhanced polypeptide production from the resulting mRNA transcripts, using various leader sequences. Such sequences may be derived from the promoter
selected to express the gene or can be specifically modified to increase translation of the mRNA (page 7, paragraph 0070). 
	LA ROSA teaches that reduced protein activity (of the polypeptide set forth in SEQ ID NO:185646) can be achieved by a variety of mechanisms including antisense RNA, mutation or knockout (page 3, paragraph 0029). A mutation in the gene encoding a protein (of the Id.). 
	Conferring regulation of the flowering time in plants is inherent property of the compositions (polynucleotides, polypeptides, and plants) taught by LA ROSA, because they contained all the structural elements recited in the instant claims.  
	LA ROSA does not explicitly teach every single step or composition of the instant method claims (e.g., using an sgRNA, CRISPR-Cas). However, such claimed compositions and the recited methods practiced with the compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons.
	ZHANG teaches CRISPR-Cas (Clustered regularly interspaced short palindromic repeats (CRISPR and associated Cas proteins) systems and methods for altering expression of gene products in various eukaryotic organisms, including plants (entire document; see Title; Abstract; col. 6, lines 35-46, for example). 
	ZHANG teaches providing guide RNA and Cas9 to generate transgenic plants to modify the coding sequence of target polynucleotide in a eukaryotic cell by allowing a CRISPR complex, said complex comprising a guide sequence and Cas9 to bind to the target polynucleotide to generate a double-stranded break (col., 10, lines 1-3; col. 26, lines 3-20, 55-67; Example 1, bridging cols. 43-44; Figs. 2A and 7, and accompanying text). With the advances in crop genomics, the ability to use CRISPR-Cas systems to perform efficient and cost-effective gene editing and manipulation will allow the rapid selection and comparison of single and multiplexed genetic manipulations (i.e., at least two targeted modifications) to transform such genomes for improved production and enhanced traits (col. 26, lines 55-60). 

ZHANG teaches vectors and vector systems that comprise both the guide sequence and the CRISPR enzyme sequence operably linked to a promoter sequence that is functional within a eukaryotic cell (cols. 3-4). A vector would have been understood by those of ordinary skill in the art as a nucleotide sequence that encodes the corresponding guide RNA and Cas9 polypeptide (Id.). 
ZHANG extensively teaches the use and selection of an appropriate guide sequence to direct sequence-specific binding of a CRISPR complex to a target (cols. 19-20); see Fig. 1, showing a schematic model of the CRISPR system, in which the Cas9 nuclease is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of a 20-nt guide sequence and a scaffold. See Fig. 2 depicting an exemplary CRISPR system for expression in eukaryotic cells, and results of tests assessing nuclear localization and CRISPR activity. See also col. 44, lines 11-14, teaching that Cas9 mediates cleavage of target DNA upstream of PAM to create a DSB within the protospacer (i.e., targeted modification upstream of a gene. See also Fig. 21A, depicting sgRNA, and an sgRNA cleavage site. 
ZHANG teaches known methods, such as surveyor nuclease assays, for the detection of double strand break-induced micro-insertions, including Cas9 insertions and deletions (col. 52, lines 32-54; Figs. 2D, 3B, and 7, and accompanying text). 

	ZHANG teaches a Cas9 endonuclease operably linked to a nuclear targeting signal and a nuclear localization signal (col. 47, lines 8-37). The invention comprehends the expression of two or more gene products being altered and the vectors of the system further comprising one or more nuclear localization signal(s) (NLS(s)) (col. 2, lines 49-53). 
	ZHANG teaches that the target polynucleotide can be a sequence coding a gene product (e.g., a protein) or a non-coding sequence (e.g., a regulatory polynucleotide or a junk DNA) (col. 11, lines 56-65; col. 28, lines 20-25) (i.e., integrated about 50 to about 500 nucleotides 5’ to the start codon). 
	ZHANG teaches that the invention comprehends the expression of two or more gene products being altered (col. 2, lines 49-51, Summary of the Invention; col. 3, lines 4-6 and 31-33). 
	ZHANG teaches that, in some embodiments, a vector comprises two or more insertion sites, each insertion site being located between two tracr mate sequences so as to allow insertion of a guide sequence at each site (col. 18, lines 1-16). In such an arrangement, the two or more guide sequences may comprise two or more copies of a single guide sequence, two or more different guide sequences, or combinations of these. When multiple different guide sequences are used, a single expression construct may be used to target CRISPR activity to multiple different, corresponding target sequences within a cell (Id.). For example, a single vector may comprise Id.).
	ZHANG teaches that the CRISPR enzyme directs cleavage of one or both strands at the location of a target sequence, such as within the target sequence and/or within the complement of the target sequence (col. 18, lines 33-39). In some embodiments, the CRISPR enzyme directs cleavage of one or both strands within about 1,2,3,4,5,6,7,8,9, 10, 15, 20, 25, 50, 100, 200, 500, or more base pairs from the first or last nucleotide of a target sequence (i.e., integrated about 50 to about 500 nucleotides 5’ to the start codon) (Id.). 
	ZHANG teaches that, also encompassed by the term “regulatory element”, are enhancer elements (col. 5, lines 42-47) (i.e., ocs enhancer, instant SEQ ID NO:343)
	ZHANG teaches that the vector system comprises (a) a first regulatory element operably linked to a tracr mate sequence and one or more insertion sites for inserting a guide sequence upstream of the tracr mate sequence, wherein when expressed, the guide sequence directs sequence-specific binding of a CRISPR complex to a target sequence in a eukaryotic cell, wherein the CRISPR complex comprises a CRISPR enzyme complexed with (1) the guide sequence that is hybridized to the target sequence, and (2) the tracr mate sequence that is hybridized to the tracr sequence; and (b) a second regulatory element operably linked to an enzyme coding sequence encoding said CRISPR enzyme comprising a nuclear localization sequence (col. 27, lines 35-49). Elements may be provided individually or in combinations (Id.).
	ZHANG teaches a method of modifying a target polynucleotide in a eukaryotic cell,  further comprising repairing the cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide, wherein said repair results in a mutation comprising 
	ZHANG teaches donor polynucleotides that are coding sequences (col. 7, lines 37-54; col. 8, lines 16-39). 
	ZHANG also teaches that DSBs in eukaryotes are partially repaired by the non-homologous end joining (NHEJ) pathway (col. 46, lines 26-28; col. 52, lines 34-39).
	ZHANG teaches that the inventions allow for selection of specific cells without requiring a selection marker (col. 9, lines 22-23). 
	In Figure 21, ZHANG teaches genome editing via homologous recombination, which also includes using either sense or antisense single stranded oligonucleotides (i.e., single stranded DNA polynucleotide donor molecule, ssDNA) as repair templates; see also col. 11, lines 28-34.
	Given the teachings of LA ROSA and ZHANG as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to use and to modify the compositions and methods taught by LA ROSA and ZHANG, and to target the nucleotide sequence encoding LA ROSA’s SEQ ID NO:185646 using the techniques (sgRNA, CRISPR-Cas) taught by ZHANG; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of using rice nucleic acid molecules for plant improvement, as taught by LA ROSA. 
	Although LA ROSA and ZHANG do not specifically reduce to practice methods where the sgRNA comprising sgRNAs of instant SEQ ID NOs:18 or 22, these particular embodiments 
	Bioinformatic analysis, DNA isolation and identification, in silico, cDNA, and genomic library screening, recombinant DNA technology, the use of desired expression regulatory sequences, rice transformation, and rice flowering assays are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 	
Osugi et al., 2011, Molecular Dissection of the Roles of Phytochrome in Photoperiodic Flowering in Rice, Plant Physiology 157: 1128-1137.

Summary
No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663